PER CURIAM
Appellant in this civil commitment case appeals a judgment committing him to the custody of the Mental Health Division for a period not to exceed 180 days. ORS 426.130. He asserts that the state failed to prove, by clear and convincing evidence, that, because of a mental disorder, he is a danger to others and unable to provide for his basic personal needs. See ORS 426.005(l)(f). The state concedes that the record does not contain legally sufficient evidence to support the involuntary commitment and that the trial court’s judgment should be reversed. We agree and accept the state’s concession. Accordingly, we do not address appellant’s other, unpreserved assignment of error, in which he contends that the trial court erred in failing to advise him as required by ORS 426.100(1).
Reversed.